
	

113 HR 5566 IH: SMART Grant Reauthorization Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5566
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Carney introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to restore National SMART Grants for a certain number of
			 award years.
	
	
		1.Short titleThis Act may be cited as the SMART Grant Reauthorization Act of 2014.
		2.Restoration of SMART GrantsSection 401A of the Higher Education Act of 1965 (20 U.S.C. 1070a–1) is amended—
			(1)by amending the section heading to read as follows: National SMART Grants;
			(2)in subsection (b)—
				(A)by striking paragraph (1); and
				(B)by striking this section and all that follows through for the third and inserting this section for the third;
				(3)in subsection (c)(3)—
				(A)by striking subparagraphs (A) and (B);
				(B)by redesignating subparagraphs (C) through (E) as subparagraphs (A) through (C), respectively;
				(C)in subparagraph (A)(i), as so redesignated—
					(i)by striking or at the end of subclause (I) and inserting and;
					(ii)by striking major in and all that follows through the physical and inserting major in the physical; and
					(iii)by striking subclause (II); and
					(D)in subparagraph (C)(i), as so redesignated—
					(i)by striking or at the end of subclause (I) and inserting and;
					(ii)by striking major in and all that follows through the physical and inserting major in the physical; and
					(iii)by striking subclause (II);
					(4)in subsection (d)(1)(A)—
				(A)by striking clauses (i) and (ii);
				(B)by redesignating clauses (iii) and (iv) as clauses (i) and (ii), respectively;
				(C)in clause (i), as so redesignated, by striking subparagraph (C) or (D) and inserting subparagraph (A) or (B); and
				(D)in clause (ii), as so redesignated, by striking (E) and inserting (C);
				(5)by amending subsection (e)(1) to read as follows:
				
					(1)Authorization and appropriation of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the
			 Treasury not otherwise appropriated, for the Department of Education to
			 carry out this section $400,000,000 for fiscal year 2015 and each of the 5
			 succeeding fiscal years.; 
			(6)by striking subsection (f);
			(7)by redesignating subsection (g) as subsection (f); and
			(8)in subsection (f), as so redesignated, by striking 2010–2011 and inserting 2020–2021.
			
